DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2019 and 5/22/2019 were considered by the examiner.
Drawings
The drawings were received on 8/15/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 1, Sekimoto et al. (US 2010/0053412) discloses a voice coil motor (Paragraph 0153), comprising:
a cover (Fig. 4, cover 35, Paragraph 0074) comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin (Fig. 4, lens barrel 32/lens holder 33, Paragraph 0074) disposed in the cover member;
a base (Fig. 4, substrate 41, Paragraph 0083) disposed below the bobbin and coupled with the lateral plate of the cover; 
a magnet (Fig. 4, permanent magnet 37, Paragraph 0080) disposed between the lateral plate of the cover and the bobbin;
a coil (Fig. 4, coil 36, Paragraph 0080) facing the magnet; and 

wherein the elastic member comprises an upper elastic member (Fig. 4, spring 38a, Paragraph 0081) coupled with an upper portion of the bobbin and a lower elastic member (Fig. 4, spring 38b, Paragraph 0081)  coupled with a lower portion of the bobbin,
wherein in an initial position where no current is applied to the coil (Paragraph 0112, home position not driving), 
wherein the elastic member is configured to support the bobbin so as to form a first gap between the bobbin and the base at the initial position (Paragraph 0112, home position not driving), and
wherein the bobbin moves toward the base along an optical axis so as to decrease the first gap when a reverse driving current is applied to the coil at the initial position (Paragraph 0032).
Sekimoto does not specifically disclose “wherein each of the upper elastic member and the lower elastic member comprises an inner elastic unit coupled with the bobbin, an outer elastic unit disposed outside the inner elastic unit, and a connection elastic unit connecting the inner elastic unit and the outer elastic unit … the inner elastic unit of the upper elastic member is disposed at a position lower than that of the outer elastic unit of the upper elastic member, and the inner elastic unit of the lower elastic member is disposed at a position lower than that of the outer elastic unit of the lower elastic member”.

Regarding Claim 16, Sekimoto et al. (US 2010/0053412) discloses a voice coil motor (Paragraph 0153), comprising:
a cover (Fig. 4, cover 35, Paragraph 0074) comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin (Fig. 4, lens barrel 32/lens holder 33, Paragraph 0074) disposed in the cover member;
a base (Fig. 4, substrate 41, Paragraph 0083) disposed below the bobbin and coupled with the lateral plate of the cover; 
a magnet (Fig. 4, permanent magnet 37, Paragraph 0080) disposed between the lateral plate of the cover and the bobbin;
a coil (Fig. 4, coil 36, Paragraph 0080) facing the magnet; and 
an elastic member (Fig. 4, springs 38a and 38b, Paragraph 0081) coupled with the bobbin,
wherein in an initial position where no current is applied to the coil (Paragraph 0112, home position not driving), 
Sekimoto does not specifically disclose “wherein the elastic member comprises an inner elastic unit coupled with the bobbin, an outer elastic unit disposed outside the inner elastic unit, and a connection elastic unit connecting the inner elastic unit and the outer elastic unit, and … the inner elastic unit is disposed at a position lower than that of the outer elastic unit.”.

Regarding Claim 20, Sekimoto et al. (US 2010/0053412) discloses a voice coil motor (Paragraph 0153), comprising:
a cover (Fig. 4, cover 35, Paragraph 0074) comprising an upper plate and a lateral plate extending from the upper plate; 
a bobbin (Fig. 4, lens barrel 32/lens holder 33, Paragraph 0074) disposed in the cover member;
a base (Fig. 4, substrate 41, Paragraph 0083) disposed below the bobbin and coupled with the lateral plate of the cover; 
a magnet (Fig. 4, permanent magnet 37, Paragraph 0080) disposed between the lateral plate of the cover and the bobbin;
a coil (Fig. 4, coil 36, Paragraph 0080) facing the magnet; and 
an elastic member (Fig. 4, springs 38a and 38b, Paragraph 0081) coupled with the bobbin,
wherein the elastic member comprises an upper elastic member (Fig. 4, spring 38a, Paragraph 0081) coupled with an upper portion of the bobbin and a lower elastic member (Fig. 4, spring 38b, Paragraph 0081) coupled with a lower portion of the bobbin.
Sekimoto does not specifically disclose “wherein each of the upper elastic member and the lower elastic member comprises an inner elastic unit coupled with the 
Additionally, Iijima et al. (US 2007/0110424), Iijima et al. (US 7,590,341), Sekimoto et al. (US 8,107,006), Jung (US 2012/0256498), Park (US 2012/0206824), as well as the prior art of record, do not remedy the deficiencies of Sekimoto.
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a voice coil motor comprising “wherein each of the upper elastic member and the lower elastic member comprises an inner elastic unit coupled with the bobbin, an outer elastic unit disposed outside the inner elastic unit, and a connection elastic unit connecting the inner elastic unit and the outer elastic unit … the inner elastic unit of the upper elastic member is disposed at a position lower than that of the outer elastic unit of the upper elastic member, and the inner elastic unit of the lower elastic member is disposed at a position lower than that of the outer elastic unit of the lower elastic member”, along with other claim limitations.  Claims 2-15 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 16:  The prior art of record does not disclose or suggest a voice coil motor comprising “wherein the elastic member comprises an inner elastic unit coupled with the bobbin, an outer elastic unit 
Specifically regarding the allowability of independent claim 20:  The prior art of record does not disclose or suggest a voice coil motor comprising “wherein each of the upper elastic member and the lower elastic member comprises an inner elastic unit coupled with the bobbin, an outer elastic unit disposed outside the inner elastic unit, and a connection elastic unit connecting the inner elastic unit and the outer elastic unit”, along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872